

117 HCON 24 IH: Recognizing the significance of equal pay and the disparity between wages paid to men and women.
U.S. House of Representatives
2021-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. CON. RES. 24IN THE HOUSE OF REPRESENTATIVESMarch 23, 2021Ms. Lois Frankel of Florida (for herself, Ms. DeLauro, Mrs. Lawrence, Ms. Adams, Mr. Auchincloss, Ms. Barragán, Ms. Bass, Mrs. Beatty, Mr. Beyer, Mr. Bishop of Georgia, Mr. Blumenauer, Ms. Blunt Rochester, Ms. Bonamici, Mr. Brendan F. Boyle of Pennsylvania, Mr. Brown, Ms. Brownley, Ms. Bush, Mrs. Bustos, Mr. Butterfield, Mr. Carbajal, Mr. Carson, Mr. Case, Ms. Castor of Florida, Ms. Chu, Mr. Cicilline, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Cleaver, Mr. Cohen, Mr. Connolly, Mr. Cooper, Ms. Craig, Mr. Danny K. Davis of Illinois, Ms. Dean, Mr. DeFazio, Ms. DeGette, Ms. DelBene, Mr. DeSaulnier, Mr. Deutch, Mrs. Dingell, Mr. Michael F. Doyle of Pennsylvania, Ms. Escobar, Ms. Eshoo, Mr. Espaillat, Mrs. Fletcher, Mr. Gallego, Ms. Garcia of Texas, Mr. García of Illinois, Mr. Gomez, Mr. Grijalva, Mr. Hastings, Mrs. Hayes, Mr. Horsford, Ms. Houlahan, Ms. Jackson Lee, Ms. Jacobs of California, Ms. Jayapal, Ms. Johnson of Texas, Mr. Jones, Mr. Kahele, Ms. Kaptur, Mr. Keating, Ms. Kelly of Illinois, Mr. Khanna, Mr. Kilmer, Mrs. Kirkpatrick, Mr. Krishnamoorthi, Ms. Kuster, Mr. Langevin, Mr. Lawson of Florida, Mrs. Lee of Nevada, Ms. Lee of California, Ms. Leger Fernandez, Mr. Levin of California, Mr. Lieu, Ms. Lofgren, Mr. Lynch, Mrs. Carolyn B. Maloney of New York, Mr. Sean Patrick Maloney of New York, Ms. Manning, Ms. Matsui, Mrs. McBath, Ms. McCollum, Mr. McGovern, Mr. McNerney, Mr. Meeks, Ms. Meng, Ms. Moore of Wisconsin, Mr. Morelle, Mr. Moulton, Mrs. Napolitano, Mr. Neguse, Ms. Newman, Mr. Norcross, Ms. Norton, Ms. Omar, Mr. Pallone, Mr. Pappas, Mr. Pascrell, Ms. Pingree, Mr. Pocan, Ms. Porter, Ms. Pressley, Mr. Price of North Carolina, Mr. Quigley, Mr. Raskin, Ms. Ross, Ms. Roybal-Allard, Mr. Rush, Mr. Ryan, Ms. Sánchez, Ms. Scanlon, Ms. Schakowsky, Ms. Schrier, Ms. Sewell, Ms. Sherrill, Mr. Sires, Mr. Smith of Washington, Ms. Speier, Ms. Stevens, Mr. Suozzi, Mr. Swalwell, Mr. Takano, Ms. Titus, Ms. Tlaib, Mr. Torres of New York, Mrs. Trahan, Mr. Vargas, Ms. Velázquez, Ms. Wasserman Schultz, Mrs. Watson Coleman, Mr. Welch, Ms. Wexton, Ms. Williams of Georgia, Ms. Wilson of Florida, Mr. Yarmuth, Ms. Slotkin, Mr. Johnson of Georgia, and Miss Rice of New York) submitted the following concurrent resolution; which was referred to the Committee on Education and LaborCONCURRENT RESOLUTIONRecognizing the significance of equal pay and the disparity between wages paid to men and women.Whereas section 6(d) of the Fair Labor Standards Act of 1938 (29 U.S.C. 206(d)(1)) prohibits discrimination in compensation for equal work on the basis of sex;Whereas title VII of the Civil Rights Act of 1964 (42 U.S.C. 2000e et seq.) prohibits discrimination in compensation because of race, color, religion, national origin, or sex;Whereas over 5 decades after the passage of the Equal Pay Act of 1963 (29 U.S.C. 206 note), Census Bureau data show that women working full-time, year-round are paid an average of 82 cents for every dollar paid to men, while Asian-American women working full-time, year-round are paid 87 cents, White, non-Hispanic women working full-time, year-round are paid 79 cents, African-American women working full-time, year-round are paid 63 cents, Native Hawaiian and Pacific Islander women working full-time, year-round are paid 60 cents, American Indian and Alaska Native women working full-time, year-round are paid 60 cents, and Latinas working full-time, year-round are paid 55 cents for every dollar paid to White, non-Hispanic men;Whereas March 24, 2021, is Equal Pay Day, marking the day that symbolizes how long into 2021 women must work to make what men were paid in 2020;Whereas March 9, 2021, is Asian American and Pacific Islander Women’s Equal Pay Day; August 3, 2021, is Black Women’s Equal Pay Day; September 8, 2021, is Native Women’s Equal Pay Day; and October 21, 2021, is Latinas’ Equal Pay Day;Whereas if current trends continue, Asian women are projected to close the gender pay gap in 22 years, White women in 50 years, Black women in 350 years, and Latinas in 432 years;Whereas the disparity in median annual earnings for women and men working full-time, year-round is $10,157; which can add up to more than $400,000 over a career;Whereas women’s median earnings are less than men’s at every level of academic achievement, with women with less than a high school diploma earning 72 percent of men’s earnings, and women with a professional degree earning 68 percent of men’s earnings at the same level of education;Whereas women are often paid less than men with lower levels of education, with women with associate’s degrees paid less than men with a high school diploma, and women with master’s degrees paid less than men with bachelor’s degrees;Whereas in the United States, mothers are breadwinners in nearly half of families with children under 18, and mothers working full-time typically are paid 75 percent of what fathers are paid;Whereas the gender wage gap collectively costs women employed full-time in the United States more than $956 billion in annual lost wages, so that families have less money to spend on goods and services that help drive economic growth;Whereas if the annual gender wage gap were eliminated, on average, a working woman in the United States would have enough money for approximately 13 more months of childcare, 9 additional months of rent, 6 additional months of mortgage and utilities payments, the full cost of tuition and fees for attending a 2-year college, almost 7 additional months of premiums for employer-based health insurance, more than 8 additional years of birth control, more than 64 weeks of food, or enough money to pay off student loan debt in just under 3 years;Whereas women hold two-thirds of the Nation’s $1.54 trillion in outstanding student loan debt, totaling over $929 billion, and are less likely to be able to pay off their student loan debt promptly due to wage disparities;Whereas the wage gap impacts women’s ability to save for retirement and women’s total Social Security and pension benefits, and older women are more likely than men to live in poverty;Whereas sex discrimination in education, hiring, and promotion has played a role in maintaining a workforce segregated by sex;Whereas sex-based wage differentials—(1)depress employee wages and living standards necessary for health and well-being;(2)reduce family incomes and contribute to the higher poverty rates among women and their families; and(3)prevent the effective and maximum utilization of available labor resources;Whereas a wage gap exists in nearly every occupational field, but opening traditionally male-dominated jobs to women and reducing occupational segregation by sex increases earnings for women;Whereas nearly two-thirds of workers paid the minimum wage or less are women and the concentration of women in low-wage jobs is a significant contributor to the wage gap;Whereas the gender wage gap between union women and men is about half the size of the wage gap between nonunion women and men, and women union members typically earn $212 more per week than women who are not represented by unions;Whereas as much as 38 percent of the wage gap is unexplained by observable factors such as variation in educational attainment, industry, and occupation, and may reflect discrimination;Whereas two-thirds of private sector workers report that employers either prohibit or discourage them from discussing their pay, which can keep the existence of pay discrimination hidden and prevent remedying that discrimination;Whereas the lack of family friendly policies, such as access to affordable, quality childcare, paid family and medical leave, paid sick days, and fair and predictable work schedules, forces many caregivers to choose between providing for their families financially and ensuring their loved ones receive quality care, and contributes to the wage gap;Whereas one in three women have been on the receiving end of sexual harassment during their careers, and an estimated 87 to 94 percent of those who experience sexual harassment never file a formal complaint;Whereas workplace harassment forces many women to leave their occupation or industry, or pass up opportunities for advancement, and this contributes to the gender wage gap;Whereas equal pay strengthens the economic security of families and enhances retirement savings;Whereas when women are paid fairly, families are stronger, businesses prosper, and American values and the economy are strengthened;Whereas if women in the United States received equal pay comparable with men, poverty for working women would be reduced by half and the economy would add $5.12 billion annually, based on a 2017 analysis;Whereas the economic fallout from the COVID–19 pandemic has had a disproportionate impact on women and women of color, with women losing the majority of jobs lost since March 2020;Whereas since women earn less on average than their male partners, three times more women than men have left the workforce to look after their children who are learning from home;Whereas women and women of color are now experiencing the lowest rates of employment in decades; andWhereas numerous national organizations have designated Wednesday, March 24, 2021, as Equal Pay Day to represent the additional time that women must work to compensate for the average 18 percent lower wages paid to women last year: Now, therefore, be itThat Congress—(1)recognizes the disparity between wages paid to women and men and its impact on women, families, and the Nation; and(2)reaffirms its commitment to supporting equal pay and to narrowing the gender wage gap.